TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00166-CV



                              Kristofer Thomas Kastner, Appellant

                                                  v.

   Texas Board of Law Examiners, The State of Texas, Julia E. Vaughan, Bruce Wyatt,
 Jack Marshall, Dan Pozza, Jerry Grissom, John Simpson, and Susan Henricks, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
     NO. D-1-GN-09-004337, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Kristofer Thomas Kastner has filed a pro se notice of appeal from the

district court’s order declaring him a vexatious litigant. On August 24, 2011, this Court notified

appellant that the clerk’s record was overdue and that appellant had neither paid nor made

arrangements to pay for the clerk’s record. This Court requested that appellant make arrangements

for payment of the record on or before September 6, 2011. This Court further informed appellant

that failure to do so may result in the dismissal of this appeal for want of prosecution. The deadline

has passed, and appellant has failed to make arrangements for payment of the record. Accordingly,

we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                           ____________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed for Want of Prosecution

Filed: November 4, 2011




                                              2